        Case 2:19-cr-00111-WFN           ECF No. 945         filed 04/22/21     PageID.6241 Page 1 of 1

                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WASHINGTON

 UNITED STATES OF AMERICA,                                           Case No.   2:19-CR-0111-WFN-8
                                                                     CRIMINAL MINUTES
                                        Plaintiff,                   DATE:     APRIL 22, 2021
        -vs-
                                                                     LOCATION: SPOKANE
 MARIANO RUIZ-BALDERAS,
                                        Defendant.                   IN-COURT HEARING


                                     Hon. Wm. Fremming Nielsen
       Joanna L. Knutson                              Heather Foe                          Ronelle F. Corbey
      Courtroom Deputy                                Law Clerk                             Court Reporter
                 Caitlin A. Baunsgard                                          Karen S. Lindholdt
                Government Counsel                                              Defense Counsel
 United States Probation Officer:       Jennifer Frieling (Telephonic)

       [ X ] Open Court                        [ ] Chambers                              [ X ] Telecon
Defendant present in custody of United States Marshal with appointed counsel.

Initial comments by Court noting this was the time original set for sentencing but understands counsel are
seeking a continuance of that hearing and the reasons for the request. The Court indicated he is willing to
consider a reasonable continuance to accommodate the Defendant.

Defense counsel addressed the Court and confirmed the Court's understanding, and made an oral motion to
continue the sentencing hearing into early June, and the reasons therefor.

Government counsel advised she had no objection to the requested continuance.

For the reasons stated on the record, the Court GRANTED Defendant's oral motion to continue sentencing.
The sentencing hearing shall be RESET for June 8, 2021, at 9:00 a.m., S/WFN. Defendant shall remain
detained pending sentencing.




[ X ] ORDER FORTHCOMING

 CONVENED: 9:03 A.M.            ADJOURNED:           9:09 A.M.      TIME:     0:06 HR.      CALENDARED         [ X ]
